       Case 3:19-cv-00252-BSM Document 15 Filed 08/21/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

LISA SIFFORD                                                               PLAINTIFF

v.                        CASE NO. 3:19-CV-00252 BSM

ANDREW SAUL, Commissioner,
Social Security Administration                                            DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 21st day of August, 2020.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
